UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 14-1619


JULIET WRIGHT,

                 Plaintiff - Appellant,

          v.

WILLIAMSBURG AREA MEDICAL ASSISTANCE       CORPORATION   (WAMAC),
a/k/a Olde Towne Medical Center,

                 Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News.     Rebecca Beach Smith,
Chief District Judge. (4:12-cv-00152-RBS-LRL)


Submitted:   October 28, 2014              Decided:   November 5, 2014


Before DUNCAN, AGEE, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Juliet Wright, Appellant Pro Se. Lola Rodriguez Perkins, OFFICE
OF THE CITY ATTORNEY, Hampton, Virginia; Leo Paul Rogers, Jr.,
JAMES   CITY  COUNTY   ATTORNEY, Williamsburg,  Virginia,   for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Juliet     Wright     appeals        the     district      court’s       order

accepting     the    recommendation         of    the      magistrate        judge    and

granting     Appellee’s      motion    to        dismiss       Wright’s      disability

discrimination       and     retaliation         claims        brought       under    the

Americans     with    Disabilities      Act,        42     U.S.C.      §§ 12101-12213

(2012).      We have reviewed the record and find no reversible

error.     Accordingly, we affirm for the reasons stated by the

district court.       See Wright v. Williamsburg Area Med. Assistance

Corp., No. 4:12-cv-00152-RBS-LRL (E.D. Va. Mar. 18, 2014).                             We

deny     Wright’s    motions     for   appointment          of     counsel     and    for

judicial notice of documents not included in the district court

record.     We dispense with oral argument because the facts and

legal    contentions       are   adequately       presented       in   the    materials

before    this   court     and   argument    would       not     aid   the   decisional

process.

                                                                               AFFIRMED




                                        2